Title: To George Washington from Moses D. Nathans, 26 October 1789
From: Nathans, Moses D.
To: Washington, George


          
            Boston Orange street October 26th 1789
          
          Providance who has bestowed his Blesing on your Excelence, full of the Spiret of Wisdom, and meek above all man, on this I tak the liberty to lieu befor your Excelence a Scheme, which in my humble opinion me be a great benefit to this Country, but if this chall not be successful, prey Sir for Gods sake order this papers to be burnt, that not another chall Know of this freedom, then I will not be achamed that I hef transgressed against you, and you, great Jenral, you’r more then man, pordon the boldness of one drooping in Misfortune and tries to seve him and his famille by a reward of a Project, this is the case of Your Excelence most humble and most Obedient Servt
          
            Moses D. Nathans
          
        